Joseph P. Levy and Estelle Levy v. Commissioner.Levy v. CommissionerDocket No. 90727.United States Tax CourtT.C. Memo 1962-263; 1962 Tax Ct. Memo LEXIS 45; 21 T.C.M. (CCH) 1411; T.C.M. (RIA) 62263; November 8, 1962*45  David M. Scheffer, Esq., One State St., Boston, Mass., for the petitioners. Albert R. Doyle, Esq., for the respondent.  RAUMMemorandum Opinion RAUM, Judge: The Commissioner determined deficiencies in income tax against petitioners in the amounts of $21,209.44 and $27,014.48 for the years 1952 and 1953, respectively. As a result of an agreement of the parties the amount of the deficiency claimed by the Government for the year 1953 has been reduced to $7,477.58. The facts have been fully stipulated, and we adopt the stipulation as our findings. The issue is substantially the same as that decided in such cases as  , affirmed   (C.A. 1);  , affirmed   (C.A. 2). We see no reason to reach a different result here. Decision will be entered for the respondent.